Citation Nr: 1140947	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran has active military service from October 1967 to May 1971. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In connection with his appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of the hearing is associated with the claims file. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in June 2010 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided. 

At his March 2010 Board hearing, the Veteran reported that he was trained as a commercial pilot and instructor and that he was no longer able to function in this capacity because of his diabetes mellitus.  He also reported that since he had been diagnosed with diabetes, he had begun to work as a substitute teacher.  One morning he was unable to wake up when he was called to report for duty at the school, due to the insulin he had taken the night before.  Since he failed to report for duty, he was removed from the substitute teacher list for that school.  The Veteran also reported that it had become increasingly more difficult for him to obtain and maintain gainful employment as a result of his diabetes mellitus. 

The Board remanded the Veteran's TDIU claim so that the Veteran could receive appropriate notice as to that issue.  Additionally, the remand instructed that additional VA treatment records be associated with the claims file, and that the Veteran be afforded a VA examination.  The prescribed development was completed, and a supplemental statement of the case was issued during April 2011.  

In a subsequent May 2011 rating decision, the Veteran was service-connected for ischemic heart disease, and was assigned an initial 10 percent disability evaluation.  The rating decision granting service connection for ischemic heart disease referenced a VA authorized examination with an addendum, which have not been associated with the claims file.  The examination occurred in February 2011 and the addendum was dated in May 2011.  

In light of the above, efforts should be made to associate with the record the outstanding February 2011 examination report and the associated addendum that was issued in May 2011.  Additionally, the Veteran should be afforded a VA examination to determine the functional impairment caused by his diabetes mellitus as well as by all other currently service-connected disabilities, including the effect on his ability to obtain and maintain gainful employment. 

Finally, it is unclear whether the Veteran was sent an application for TDIU on which he could detail his prior employment history.  Such form should be provided to him on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an application for TDIU and inform him that it must be completed and returned in order for his claim to be properly developed and adjudicated.

2.  Obtain any pertinent VA treatment records that are not already in the claims file, to include VA Medical Center treatment notes, as well as any and all VA contract examinations performed on the Veteran, including an examination in February 2011, with an addendum in May 2011.  If the Veteran identifies any other pertinent, outstanding medical records, the RO or the AMC should undertake appropriate development to obtain a copy of those records as well.  If the February 2011 VA examination and May 2011 addendum cannot be located then a memorandum of unavailability must be added to the record.

3.  Thereafter, the Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the current level of severity of the Veteran's diabetes mellitus and ischemic heart disease, including any associated complications.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the claims file, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected diabetes mellitus and ischemic heart disease and any associated complications.  Specifically, the examiner should opine whether it is at least as likely as not that the service-connected disabilities alone render the Veteran unable to secure and follow substantially gainful employment, considering his training and educational/occupational background. 

The supporting rationale for all opinions expressed must be provided. 

4.  Thereafter, adjudicate the claim of entitlement to a TDIU based on all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


